—The defendant purports to appeal from certain proceedings conducted in the Supreme Court, Westchester County, on March 15, 1979. Purported appeal dismissed. The sentence allegedly imposed on March 15, 1979 was actually imposed September 5, 1978, upon the revocation of a previously imposed sentence of probation. Any issue as to excessiveness should have been raised on the appeal from the amended judgment, rendered September 5, 1978 and subsequently affirmed by this court (see People v Bologna, 67 AD2d 1004). Any claim with respect to jail credit should be made in a CPLR article 78 proceeding. Cohalan, J. P., Margett, Martuscello and Mangano, JJ., concur.